Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 15 November 2022, wherein claim 7 was canceled. Subsequently, claims 1-4, 9, and 11-19 are pending and presently under consideration in this application. 
Response to Amendment
The rejection of claims 1 and 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 8 and 9 of the previous office action on the merits, are hereby withdrawn in view of applicants’ amendments to the same. 
Applicants have amended the base independent claim to recite 
    PNG
    media_image1.png
    133
    896
    media_image1.png
    Greyscale
and argue that said amendment sufficiently distinguishes the present claims from that of the prior art of record, i.e., namely Hsieh et al. (‘185) and Hirata et al. (‘800). 
The aforementioned amendment introduces new considerations as follows under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 is rejected as being vague and indefinite when it recites 
    PNG
    media_image1.png
    133
    896
    media_image1.png
    Greyscale
; the scope of the protection sought is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, amended claim 1 recites the broad recitation “the polymerizable component B comprises at least one compound selected from a group consisting of the compounds of general formula I-1, general formula I-2 and general formula I-3”, and the claim has been amended to now also recite “wherein the polymerizable component B comprises one compound of general formula I-1 in which a+b=0, and further comprises at least one compound selected from a group consisting of the compounds of general formula I-2 and general formula I-3” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Amended claim 1 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal composition. If it is applicants’ intention to further define the claimed liquid crystal composition as such, this rejection can easily be overcome by applicants replacing the recitation “the polymerizable component B comprises at least one compound selected from a group consisting of the compounds of general formula I-1, general formula I-2 and general formula I-3” with “wherein the polymerizable component B comprises one compound of general formula I-1 in which a+b=0, and further comprises at least one compound selected from a group consisting of the compounds of general formula I-2 and general formula I-3”.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (U.S. Patent No. 9,243,185). 
Hsieh et al. discloses a polymerizable liquid crystal composition comprising a combination of a liquid crystal host component A and a polymerizable component B, and the corresponding use thereof said PSA liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal host component A comprises (see claims) one or more compounds inclusive of those compounds of the present formulae M1 as generally represented therein by 
    PNG
    media_image2.png
    184
    417
    media_image2.png
    Greyscale
, and said polymerizable component B comprises one or more compounds inclusive of those compounds of the present formula I-1, as generally represented therein by 
    PNG
    media_image3.png
    80
    423
    media_image3.png
    Greyscale
, and more specifically, as represented therein by each of  
    PNG
    media_image4.png
    231
    429
    media_image4.png
    Greyscale
(column 5, line 1) and 
    PNG
    media_image5.png
    242
    420
    media_image5.png
    Greyscale
 (column 6, line 35). The inventive polymerizable liquid crystal composition of Hsieh et al. also contains 
one or more compounds inclusive of the compounds of the present formula N as represented therein by 
    PNG
    media_image6.png
    226
    426
    media_image6.png
    Greyscale
.
EXAMINER NOTE: This rejection would be withdrawn if applicants were to amend claim 1 as suggested in preceding paragraph 7.
Claims 1-4 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al. (U.S. Patent No. 8,425,800). 
Hirata et al. discloses a polymerizable liquid crystal composition comprising a combination of a liquid crystal host component A and a polymerizable component B, and the corresponding use thereof said PSA liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal host component A comprises (see claims) one or more compounds inclusive of those compounds of the present formulae M1 as generally represented therein by the compounds of formula (II-A) through (II-P) (see column 51, line 57+) and one or more compounds inclusive of the compounds of the present formula N as represented therein by the compounds of formulae (Iva-2a) through (Iva-3i) (see column 65, line 54+), and said polymerizable component B comprises one or more compounds inclusive of those compounds of the present formulae I-2 and/or I-3, as generally represented therein by 
    PNG
    media_image7.png
    59
    390
    media_image7.png
    Greyscale
(claims), and more specifically as represented therein by the exemplified compounds beginning at column 12, line 54+. IN fact, Example 5 (column 80, line 5) therein expressly illustrates the addition of a polymerizable compound of the present claims, as represented by 
    PNG
    media_image8.png
    149
    437
    media_image8.png
    Greyscale
to a liquid crystal composition comprising liquid crystal host component as presently claimed (column 74, line 15+). EXAMINER NOTE: This rejection would be withdrawn if applicants were to amend claim 1 as suggested in preceding paragraph 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection necessitated by amendment is contingent upon applicants satisfactorily amending the base independent claim 1 to address the issue introduced by the amendment thereto of 15 November 2022, as discussed in preceding paragraph 7, i.e., such that the liquid crystal composition of the base independent claim 1 is characterized by comprising a polymerizable component B comprising one compound of formula I-1 in which a+b=0, and at least one compound selected from a group consisting of the compounds of general formula I-2 and general formula I-3.
Claims 1-4, 9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (U.S. Patent No. 8,425,800) in view of Hsieh et al. (U.S. Patent No. 9,243,185).
Please refer preceding paragraph 11 for the disclosure of the contents of the inventive liquid crystal composition of Hirata et al., which discusses the object of the invention (column 2, line 60+) as providing a polymerizable-compound-containing liquid crystal composition that has a strong force that controls the liquid crystal alignment after polymerization and that does not cause a problem such as image sticking and/or deposition, but does not expressly teach the polymerizable compound of the present formula I-1.
Please refer preceding paragraph 10 for the disclosure of the contents of the inventive liquid crystal composition of Hsieh et al., which is characterized by comprising the polymerizable compound of the present formula I-1, and which discusses the object of the invention (column 2, line 35)  as providing a polymerizable monomer which, when adapted to a liquid crystal material and a display panel, enhances the arrangement of liquid crystal molecules, shortens the manufacturing time, and at the same time enhances the alignment of liquid crystal molecules.
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include a polymerizable compound of the present formula I-1 as taught in Hsieh et al. in the liquid crystal composition of Hirata et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 
Response to Arguments
Applicant's arguments filed 15 November 2022 in response to the rejection of claims under 35 U.S.C. 102(a)(1) over Hsieh et al. (‘185), as set forth in paragraph 12 of the previous office action on the merits, said arguments to the effect that Hsieh et al. (‘185) does not teach at least one compound of the present general formula I-2 or I-3, have been fully considered but they are not persuasive. This rejection would be withdrawn if applicants were to amend claim 1 as suggested in preceding paragraph 7.
Applicant's arguments filed 15 November 2022 in response to the rejection of claims under 35 U.S.C. 102(a)(1) over Hirata et al. (‘800), as set forth in paragraph 13 of the previous office action on the merits, said arguments to the effect that Hirata et al. (‘800) does not teach at least one compound of the present general formula I-1, have been fully considered but they are not persuasive. This rejection would be withdrawn if applicants were to amend claim 1 as suggested in preceding paragraph 7.
Applicant's arguments filed 15 November 2022 regarding the combination of Hsieh et al. (‘185) and Hirata et al. (‘800), said arguments filed to the effect that “arguendo one would only combine Hsieh and Hirai in an attempt to arrive at the present invention by using Applicants’ one application as a road map”, presumably in anticipation of a rejection under 35 U.S.C. 103 as set forth in preceding paragraph 14, have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722